 In the Matter of AMERICANSTEEL FOUNDRIES,GRANITE CITY, ILLI-NOIS,PLANTand.INTERNATIONAL ASSOCIATIONOF-MACHINISTS,DIs-TRICTNo.9,In theMatter of AMERICANSTEEL FOUNDRIES,EAST ST. Louis, ILLI-NOIS,PLANTandINTERNATIONAL ASSOCIATIONOF MACHINISTS, DIs-TRiCT No. 9Cases Nos. R-5521 and R-5522 respectively.Decided July 5, 1943Mr. Andrew J. Percival,of Chicago, Ill.,Mr. Lloyd Farquher,ofEast St. Louis, Ill., andMr. C. H. Welcher,of Granite City, Ill:; forthe Company.'Messrs. Larry Connors, John 111. Ryan,andA.W. Kinney,all ofSt. Louis, Mo., for the I. A. M.Messrs. Clyde Huffstutler and, Walter Love,both of Granite City,Ill., for the C. I. O.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn amended petitions duly filed by International Association ofMachinists, District No. 9,1 herein called the I. A. M., alleging thatquestions affecting commerce' had arisen concerning the-represeritationof employees of American Steel Foundries, Granite City and EastSt. Louis, Illinois, plants, herein collectively and individually calledthe Company, the National Labor Relations Board consolidated thepetitions herein and provided for an appropriate hearing upon duenotice before Ryburn L. Hackler, Trial Examiner.Said hearing washeld at St. Louis, Missouri, on June 8 and 9, 1943.The Company,the I. A. M., and United Steelworkers of America, CIO, Locals 1063and 1038, herein collectively and individually called the CIO, ap-peared, participated, and were afforded full opportunity to be heard,1Upon motion granted at the bearing "A. F. L." was deleted from the name of the peti-tioner inasmuch as it severed connections with the American Federation of Labor as ofJune1, 1943.51 N. L. R. B., No. 20.78 AMERICAN STEEL FOUNDRIES79to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYAmerican Steel Foundries, a New Jersey corporation, is engagedin the manufacture of steel castings.For this purpose it operatesnin plants,in variyus.par^ts,of the United States.We are concernedherein with the Company's plants at Granite City and East St. Louis,Illinois.During the calendar year 1942, the Company purchasedraw materials for its Granite City and East St. Louis plants valued inexcess of $100,000, of which approximately 75 percent was shippedto the plants from points outside the State of Illinois.During thesame period the Company sold finished products from these plantsvalued in excess of $100,000, of which approximately 95 percent wassold or transported to points outside the State of Illinois.The entireproduction of the plants involved herein is under contract to theUnited,, tates Army and Navy. The Company admits that it is en-gaged in commerce within the meaning of the National Labor Re-lations Act.II.THE ORGANIZATIONS INVOLVEDInternational Association of Machinists, District No. 9, is a labororganization admitting to membership employees of the Company.Locals 1063 and 1038, United Steelworkers of America, are labororganizations tfliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.III.THE QUESTIONS CONCERNING REPRESENTATIONOn or about 1`lovember 25, 1942, the I. A. Al. requested recognitionfrom the Company as the exclusive bargaining agent of certain ofits employees at the East St. Louis and Granite City plants.On orabout January 15, 1943, the CIO also sent the Company a letter indi-cating its desire to represent the above-mentioned employees for thepurposes of collective bargaining.Thereafter a series of joint confer-ences was held by the Company, the I. A. M. and the CIO, betweenJanuary 22 and February 24, 1943.No decision being reached atthese conferences, the I. A. M. filed the petitions herein.Statements of the Regional Director, introduced into evidence atthe hearing, indicate that the I. A. M. and the CIO, each represents 80DECISIONSOF NATIONALLABOR RELATIONS BOARDa substantial number of employees in the units claimed by the J. A.i M.to be appropriate.'-We find that questions affecting commerce have arisen concerningthe representation of employees of the Company, within the meaningof. Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATEUNIT;THE DETERMINATION OF REPRESENTATIVESThe I. A. M. seeks to represent in two separateunitsemployees ofthe Company engaged at its East St. Louis and Granite City plantsin the following classifications : machinists A, B, and C, machinistshelpers, machinists apprentices, pneumatic tool repairmen A, B, andC, pneumatic tool repairmen helpers, automobile mechanics A, B, andC, maintenance mechanics A, B, and C, maintenance mechanics help-ers,millwrights A, B, and C, millwrights helpers, flask fitters,oilers,and the maintenance welders at the Granite City plant, but excludingall full-time supervisors, foremen,, and all other employees workingin the two plants.3The CIO, which now is the recognized collectivebargaining representative of the production employees of the Com-pany at the two plants, seeks to include the above-mentioned em-ployees within the unit it already represents.The Company' takesno position with regard to the appropriate unit.Between 1937 and 1942, the Company had contracts with the CIOcovering its employees on a "membership only" basis.' On August' 14,1942, the Company executed a contract with the CIO which recog-nized the latter as the exclusive bargaining agent of all its employees,with certain exceptions, engaged at eight of its plants, including theEast St. Louis Land' Granite City plants.Among those exceptionswere ' the employees whom the I. A. M. now seeks to represent.. TheCompany also has had agreements with the I. A. M. dating back to1940 in which the I. A. M. represented, on a "membership only" basis,employees of the Company at each of the two plants involved en-gaged in mechanical repair and maintenance work.Iwith regard to the Granite City plant, the Regional Director reported thatthe I. A. M.submitted 73 designations bearing apparently genuine or,g'nal signatures,of which 71 con-tained thenames of persons appearirgon the Company's pay roll of March 3,1043.Thispay roll contained the namesof 102 persons within theallegedappropriate unit.He furtherreported that the CIO submitted 34 designation cards, containingnames appearing uponthe afore-mentioned pay roll.With regard to the EastStLouis plant,tha RegionalDirector reported that the I A. M.submitted 60 designation cards of which58 bore apparentlygenuine original signatures;that 52 of those signatureswhich wereapparently genuine and originalwere the namesof persons appearingrpon the Company'spay roll of March 5, 1943.This pay roll con-tained the names of 8i persons within the alleged appopriate unit.He further reportedibit the CIO submitted 16 designation cards containing names appearing upon the above-mentionedpav roll.aThese class.fi2ations include, roughly, those employees engaged in mechanical repair and.maintenance work at the two plants. AMERICAN STEEL FOUNDRIES81These employees, in the main, are under the supervision of a mastermechanic at each of the plants involved, most of them having servedapprenticeships in production departments before being promoted tomaintenance work.The record discloses that in the case of any re-duction in the maintenance department, the Company endeavors toreturn these employees to the departments from which they had beenpromoted rather than to discharge them.As indicated above, eachlabor organization has substantial representation among them.In 'view of the foregoing, and in the absence of any question con-cerning representation with regard to the production employees nowrepresented by the CIO, we are of the opinion and find that thesegroups which the I. A. M. seeks to represent may properly constituteeither separate and distinct appropriate units or part of the largergroup already represented for the purposes of collective bargainingby the CIO, if they should so desire.We shall, therefore, direct that elections be held only among theemployees of the Company in the groups hereinafter designated, withrespect to which questions concerning representation have arisen. Ifthe employees in either of these voting groups select the CIO, theywill have thereby indicated their desire to be included in the unitwith the production employees and shall constitute part of such unit.If, however, the employees of either or both of these groups choosethe I. A. M. as their bargaining representative they shall constitutea separate unit or units.We shall, accordingly, direct that the questions concerning repre-sentation which have arisen be resolved by elections by secret ballotsamong the employees in the groups described below, who were em-ployed during the pay-roll period immediately preceding the dateof the Direction of Elections herein, subject to the limitations andadditions set forth in the Direction. 'DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLaborRelationsBoard by Section 9 (c) of the National Labor Re-Fations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itis herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with American SteelFoundries, Granite City, Illinois, Plant, and East St. Louis, Illinois,Plant, separate elections by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Direc- 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDtor for the Fourteenth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Section10, of said Rules and Regulations, among the following groups ofemployees of the Company who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation, or temporarily laid off, and including em-ployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who havesince quit or been discharged for cause:(1) all employees at the Granite City plant of the Company, en-gaged in . the following ,classifications-machinists Al B,:. and C,machinists helpers, machinists apprentices, pneumatic tool repair-men A, B, and C, pneumatic tool repairmen helpers, automobile me-chanics A, B, and C, maintenance mechanics A, B, and C, mainte-nance mechanics helpers, millwrights A, B, and C, millwrights help-ers, flask fitters, oilers, and maintenance welders, but excluding allsupervisory employees with authority to hire, promote, discharge,discipline or otherwise effect changes in the status of employees oreffectively recommend such action, and all other employees in theplant, to determine whether they desire to be represented by Inter-nationalAssociation of Machinists, District No. 9, or by UnitedSteelworkers of America, Local No. 1063, affiliated with the Congressof Industrial Organizations, for the purposes of collective bargain-ing, or by neither;(2), all employees at the East St. Louis, plant, of the Company,engaged in the following classifications-machinists A, B, and C,machinists helpers, machinists apprentices, pneumatic tool repair-men A, B, and C, pneumatic tool repairmen helpers, automobile me-chanics A, B, and C, maintenance mechanics A, B, and C, mainte-nance mechanics helpers, millwrights A, B, and C, millwrights help-ers, flask fitters and oilers, but excluding all supervisory employeeswith authority to hire, promote, discharge, discipline or otherwiseeffect changes in the status of employees or effectively recommendsuch action, and all other employees in the plant, to determinewhether they desire to be represented by International Associationof Machinists, District No. 9, or by United Steelworkers of America,Local No. 1038y affiliated with the Congress of Industrial Organiza-tions, for the purposes of collective bargaining, or by neither.